Citation Nr: 0522823	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  97-13 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to recognition as surviving spouse of the veteran 
for purposes of dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, C.E., M.S.


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to June 1945.  The veteran's death certificate reflects that 
he died in January 1993.

The present matter arises before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating decision of 
the RO in Waco, Texas.  That same month, the appellant 
testified before a Hearing Officer at the VARO in Waco.  In 
November 1998 and September 2003, the Board remanded the 
appellant's claim to the RO for additional development.


FINDINGS OF FACT

1.  The appellant and the veteran were married in June 1988.

2.  The appellant and the veteran obtained a divorce in 
January 1993.

3.  The veteran and the appellant did not re-marry at any 
time subsequent to the divorce in January 1993.

4.  The veteran died in January 1993; at the time of his 
death he was not married to the appellant.



CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for purposes of DIC benefits are 
not met.  38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002); 38 
C.F.R. § 3.54 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

The VCAA and its implementing regulations, as amended, 
provide that upon the submission of a substantially complete 
application for benefits, VA will notify a claimant of the 
information and evidence needed to substantiate a claim, and 
of what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  As part of this duty, VA will 
advise claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  The VCAA and implementing 
regulations also define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that the RO and VA's Appeals Management 
Center (AMC) have satisfied the notification requirements of 
the VCAA.  The December 1996 statement of the case, the 
February 1998, April 2003 and June 2005 supplemental 
statements of the case, and May 1995, February 2002 and 
February 2005 letters from the RO and AMC, gave the appellant 
notice of the evidence necessary to substantiate her claim on 
appeal.  

The evidence development letter dated in February 2005, also 
advised the appellant of what evidence she was responsible 
for providing and what evidence VA would undertake to obtain.  
The letter told her to send records in her possession and 
that she could submit statements in support of her claim.  
The notice had the effect of informing her to submit relevant 
evidence or information in her possession.  38 C.F.R. 
§ 3.159(b); cf. Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (holding that the failure to explicitly tell a 
claimant to submit relevant evidence in the claimant's 
possession was generally not prejudicial to the claimant).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA should generally provide VCAA notice prior to an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court also noted that 
"there is no nullification or voiding requirement [of RO 
decisions issued prior to VCAA notice] either explicit or 
implicit in this decision."  Id, at 120.  The Court has 
since reiterated that delayed notice will not ordinarily 
prejudice a claimant, and even that a sufficient remedy for 
inadequate notice was for VA to take actions that ensured 
that the required notice was ultimately provided after the 
initial adjudication.  Mayfield v. Nicholson.  

In any event, the appellant in this case was not prejudiced 
by the delayed notice.  If she had submitted additional 
evidence substantiating her claim, she would have received 
the same benefit as if she submitted the evidence prior to 
initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).

A.  Factual Background

In January 1992, the RO received a statement from the 
veteran, in which he asked that the RO remove his wife from 
his compensation award because he was filing for divorce on 
January [redacted], 1992 and after that time they would live apart.

On May [redacted], 1992, the veteran officially filed for divorce 
from the appellant in Texas.  A hearing was held on November 
[redacted], 1992, and the divorce was rendered and entered on the 
docket on that date.  A divorce decree was not signed until 
January [redacted], 1993.  

Despite the apparent disposition of the matter in Texas, the 
veteran, who had moved to Oklahoma, filed a petition for 
divorce in that state on January [redacted], 1993.  The veteran died 
on January [redacted], 1993.  On February [redacted], 1993, a motion for new 
trial was filed by the appellant alleging that the veteran 
had fraudulently failed to disclose all property and that 
consequently all property had not been disposed of by the 
divorce decree.  On March [redacted], 1993, the court entered an 
order granting the new trial in the divorce action and an 
order was subsequently entered dismissing the divorce action.  

In May 1993, the appellant filed an informal claim for 
dependency and indemnity compensation.  This was subsequently 
followed by a formal claim for dependency and indemnity 
compensation which was received in June 1993.

A June 1993 statement from the appellant stated that the 
veteran was never divorced.  She explained that the veteran 
filed for divorce in May 1992 in Texas, but the divorce was 
set aside due to a motion for a new trial.  The appellant 
further claimed that in December 1992 the veteran filed for a 
divorce in Oklahoma, but that divorce was never finalized.  

In November 1993, the Office of the District Counsel for the 
Department of Veterans' Affairs was asked to review the 
veteran's claims file and determine whether the veteran and 
the appellant were legally married at the time of the 
veteran's death.  After a thorough review of the veteran's 
claims folder and all legal documents contained therein, the 
Counsel concluded that the parties were divorced on January 
[redacted], 1993 and the appellant was not the legal wife of the 
veteran at the time of his death.  

In February 1994, the appellant filed an original motion for 
a corrected order of dismissal.  The motion was subsequently 
granted and the court ordered that there was no final decree 
of divorce between the parties.  

In December 1994, the Office of the District Counsel for the 
Department of Veterans' Affairs was again asked to review the 
claim which included recent documents submitted by the 
appellant's attorney.  The Counsel concluded that the orders 
for new trial and dismissal were valid on their face, they 
were legally binding and required that the claimant be 
recognized by others as the veteran's widow.  However, 
because the facts indicated collusion and fraud in obtaining 
those orders and because it appeared that entry of the orders 
would not have been affirmed on appeal, VA was not bound to 
recognize the appellant as the veteran's widow for the 
purpose of granting benefits unless she could provide 
evidence or other legal authority which overcame the 
procedural defects of lack of proper notice to the veteran's 
estate or heirs.  The Counsel concluded that if the appellant 
could dispel the implications of fraud and collusion in 
securing the order for a new trial then there was a 
possibility that VA could recognize the appellant as the 
veteran's surviving spouse.  In order to do this, the Counsel 
advised the appellant to provide explanations, documents or 
other evidence or legal authority which overcome the 
procedural defects of lack of proper notice to the veteran's 
estate or heirs.  She was also asked to provide evidence 
which supports the allegations that the veteran fraudulently 
concealed property, a description of the property concealed, 
that neither she nor her lawyer knew or with reasonable 
inquiry could have known of this property prior to entry of 
the divorce decree and that her knowledge of this property 
would probably have resulted in a different decree.

In June 1996, the RO received two lay statements submitted on 
behalf of the appellant.  The statements indicated that the 
veteran had abandoned the appellant and left her without any 
financial means.    

A December 2002 Report of Contact revealed that Social 
Security Administration (SSA) documents showed the appellant 
was divorced from the veteran on July [redacted], 1992, and was not 
in receipt of benefits as his widow, she did not apply for 
such benefits, and was not eligible for such benefits because 
she was not married to him for ten years prior to his death, 
she was not married to him at the time of his death, and she 
would not be recognized as his widow for SSA purposes.   

In April 2003, the VA Regional Counsel (previously referred 
to as the District Counsel) was again asked to review the 
appellant's claim.  The Counsel concluded that there was no 
evidence which showed a fraudulent act or intent by the 
veteran that would have been required for setting aside the 
divorce action after his death.  The Counsel also concluded 
that the appellant knowingly failed to advise the court of 
the veteran's death or to otherwise provide notice of her 
attempts to set aside the divorce to parties, namely the 
veteran's heirs, for whom notice was required. 



B.  Legal Criteria

VA death benefits may be paid to a surviving spouse who was 
married to the veteran: (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage.   38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002); 38 
C.F.R. § 3.54 (2004).

The term "surviving spouse" means a person of the opposite 
sex who was the spouse of the veteran at the time of the 
veteran's death, and who lived with the veteran continuously 
from the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse in the case of temporary separations) and who 
has not remarried or (in cases not involving remarriage) has 
not since the death of the veteran lived with another person 
and held himself or herself out openly to the public to be 
the spouse of such other person.  38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. § 3.53 (2004).

A surviving spouse means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death.  38 C.F.R. § 3.50(b) (2004).  

For VA benefits purposes, a marriage means a marriage valid 
under law of the place where the parties resided at the time 
of the marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. § 
103(c) (West 2002); 38 C.F.R. § 3.1(j) (2004).  

The appellant has the burden to establish her status as 
claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

Where an attempted marriage is invalid by reason of legal 
impediment, VA laws allow for certain attempted marriages to 
be nevertheless "deemed valid" if certain legal requirements 
are met.  Basically, such an attempted marriage will be 
"deemed valid" if: (a) the attempted marriage occurred one 
year or more before the veteran died; and (b) the claimant 
entered into the marriage without knowledge of the 
impediment; and (c) the claimant cohabited with the veteran 
continuously from the date of the attempted marriage until 
his death; and (d) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits.  38 U.S.C.A. § 103(a) (West 2002); 38 C.F.R. 
§ 3.52 (2004).

Analysis

From the foregoing, it should be apparent that if the 
appellant and veteran were divorced at the time of his death, 
she would not be entitled to DIC benefits, but if they were 
not divorced, she could be deemed his surviving spouse and 
could potentially obtain DIC (provided that she could 
overcome the additional hurdles of showing that they were 
living together or were separated due to the veteran's 
misconduct or procurement).  38 C.F.R. § 3.50(b).

The appellant argues that the divorce judgment was invalid 
due to the subsequent orders for new trial and dismissal.

Under Texas law a judgment rendered in disregard of its 
divorce statute is void rather than voidable.  Bronner v. 
Bronner, 267 S.W.2d 577 (Tex Civ. App. 1953); see also Deen 
v. Kirk, 508 S.W.2d 70 (Tex Sup. 1974) (holding that where a 
petition for writ of review of divorce was never heard and, 
in fact, was dismissed, order purporting to set aside divorce 
judgment previously rendered was void). 

Texas law required that the appellant obtain service on the 
veteran or his estate in connection with her motion for a new 
trial and to vacate the divorce.  Rules 21, 21(a), 151, 152 
Tex. R. Civ. Proc. (Vernon's).  

It is well settled in Texas law that proper service is 
required in divorce proceedings, and that where a party 
obtains a divorce action using fraudulent service, the 
divorce action is void.  Martin v. Sheppard et al., 201 
S.W.2d 810 (1947) (Tex. Sup.); Hammond v. Hammond, 210 S.W.2d 
829 (Tex.Civ.App. 1948).

The undisputed evidence is that the appellant did not obtain 
the requisite service in her motion for new trial and order 
vacating the divorce.  Indeed, the motion contains a 
certificate of service showing that the motion was served on 
an attorney who was not the veteran's attorney of record, and 
service was made after the veteran's death.  At the very 
least, the appellant's attorney was aware of the veteran's 
representation, and should have known that the representation 
to the court of valid service was false.  This action 
suggests fraud, i.e. a knowing misrepresentation, in this 
regard.  Because the veteran's estate was not validly served, 
the Texas Court's actions in setting aside its earlier 
divorce decree, was not made in accordance with Texas divorce 
law.  Those actions are, thus, void under Texas law.

VA's District Counsel has repeatedly concluded that VA was 
not bound to recognize the appellant as the veteran's widow 
for the purpose of granting benefits because of the 
procedural defects, of lack of proper notice to the veteran's 
estate, and the implications of fraud and collusion in 
securing the order for a new trial.  

The appellant failed to provide evidence to show that the 
veteran fraudulently concealed property, as alleged in the 
motion for new trial.  In fact she acknowledged at her 1996 
hearing that she was aware of the purported "concealed 
property," a burial insurance policy, during their marriage.  

Because there is no evidence that the January 1993 divorce 
decree was void, and the actions purporting to vacate the 
decree were void under Texas law, the Board finds that the 
marriage of the appellant and the veteran was legally 
dissolved prior to the veteran's death.

In sum, the record shows that the veteran and appellant were 
married in June 1988, but were legally divorced in January 
1993, that she and the deceased did not after January 1993 
attempt to remarry, either through a formal ceremony or 
through the establishment of a common law marriage.  As the 
appellant therefore was not married for VA purposes to the 
deceased at the time of death, the Board concludes that the 
preponderance of the evidence is against the claim for 
recognition of the appellant as the surviving spouse of the 
veteran.

The Board consequently concludes that the appellant cannot be 
recognized as the veteran's surviving spouse.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to recognition as surviving spouse of the veteran 
for purposes of DIC is denied.




	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


